EXHIBIT 10.6

FIFTH AMENDMENT TO

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

THIS FIFTH AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT ("this
Amendment") is entered into on the 6th day of October, 1998, to be effective
upon satisfaction of the conditions set forth herein, by and among MMI PRODUCTS,
INC., a Delaware corporation ("MMI"), SECURITY FENCE SUPPLY CO., INC., a
Maryland corporation ("Security") (MMI and Security are hereinafter collectively
referred to as "Borrower"), FLEET CAPITAL CORPORATION, a Rhode Island
corporation, successor by merger to Fleet Capital Corporation, a Connecticut
corporation, formerly known as Shawmut Capital Corporation, a Connecticut
corporation, successor in interest by assignment to Barclays Business Credit,
Inc., a Connecticut corporation ("Fleet"), and TRANSAMERICA BUSINESS CREDIT
CORPORATION, a Delaware corporation ("Transamerica") (Fleet and Transamerica are
hereinafter collectively referred to as "Lenders" and each as a "Lender"), and
Fleet, as collateral agent for Lenders ("Collateral Agent").

RECITALS

A. MMI, Lenders and Collateral Agent have entered into that certain Amended and
Restated Loan and Security Agreement, dated as of December 13, 1996, as amended
by (i) that certain First Amendment to the Amended and Restated Loan and
Security Agreement, dated as of April 15, 1997, (ii) that certain Second
Amendment to the Amended and Restated Loan and Security Agreement, dated as of
June 11, 1997, (iii) that certain Third Amendment to the Amended and Restated
Loan and Security Agreement, dated as of February 18, 1998, and (iv) that
certain Fourth Amendment to the Amended and Restated Loan and Security
Agreement, dated as of April 14, 1998 (as amended, the "Loan Agreement").

B. Pursuant to the terms of that certain Stock Purchase Agreement (the "Stock
Purchase Agreement") dated of even date herewith by and among MMI, Security and
Henry F. Long, Jr. and Henry F. Long, III (each a "Seller" and, collectively the
"Sellers"), MMI has agreed to purchase from Sellers, and Sellers has agreed to
sell to MMI, all of the issued and outstanding capital stock of Security (the
"Stock Acquisition").

C. Borrower, Lenders and Collateral Agent desire to amend the Loan Agreement and
the Other Agreements (i) to allow and provide for the Stock Acquisition, (ii) to
add Security as a Borrower thereunder and allow and provide for the extension of
loans and advances to Security thereunder, and (iii) to allow and provide for
certain other matters, all as hereinafter set forth.

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:

ARTICLE I

Definitions

1.01 Capitalized terms used in this Amendment are defined in the Loan Agreement,
as amended hereby, unless otherwise stated.

ARTICLE 11

Amendments

Effective as of the Effective Date hereof, the Loan Agreement is hereby amended
as follows:

2.01 Amendment to Section 1.1 of the Loan Agreement; Amendment of Certain
Definitions. Section 1.1 of the Loan Agreement is hereby amended as follows:

(a) The definition of "Borrower" is hereby deleted in its entirety and the
following is inserted in lieu thereof:

"Borrower - individually and collectively (unless the context otherwise
requires), MMI and Security."

Furthermore, the definition of "Borrower" in the opening paragraph of the Loan
Agreement shall be deemed to include both MMI and Security.

(b) The definition of "Guarantor" is hereby deleted in its entirety and the
following is inserted in lieu thereof:

"Guarantor - Parent, Security, and any other Person who may hereafter guarantee
payment or performance of the whole or any part of the Obligations."

(c) The definition of Guaranty Agreement is hereby deleted in its entirety and
the following is inserted in lieu thereof:

"Guaranty Agreement" - (i) that certain Second Amended and Restated
Unconditional Guaranty Agreement executed by Parent, pursuant to which Parent
unconditionally guaranteed payment of the Obligations, as the same may be
amended, supplemented or otherwise modified from time to time, and (ii) that
certain Unconditional Guaranty Agreement executed by Security pursuant to which
Security has unconditionally guaranteed payment of all of the Original Borrower
Obligations, as the same may be amended, supplemented or otherwise modified from
time to time."

2.02 Amendment to Section 1.1 of the Loan Agreement; Addition of Certain
Definitions. Section 1.1 of the Loan Agreement is hereby amended by adding the
following definitions thereto in proper alphabetical order:

(a) "Applicable Margin - shall mean the following percentages determined as a
function of Borrower's Adjusted Earnings From Operations as set forth on the
most recent and timely Compliance Certificate delivered to Collateral Agent and
each Lender by Borrower:

ADJUSTED EARNINGS
FROM OPERATIONS

LIBOR MARGIN FOR REVOLVING CREDIT LOANS

Greater than $40,000,000

1.25%

Greater than $35,000,000 but equal to or less $40,000,000

1.50%

Greater than $30,000,000 but equal to or less $35,000,000

1.75%

Greater than $25,000,000 but equal to or less $30,000,000

2.00%

Greater than $20,000,000 but equal to or less $25,000,000

2.25%

Less than $20,000,000

2.50%



Borrower's Adjusted Earnings From Operations shall be determined as of the end
of each fiscal quarter of Borrower, for the twelve-month period ending on such
date, from the monthly financial statements of Borrower most recently delivered
to Collateral Agent and each Lender together with a Compliance Certificate in
accordance with Section 9.1(J)(ii) hereof. Any change in the Applicable Margin
shall be effective upon the date of receipt by Collateral Agent of Borrower's
quarter-end monthly financial statements and related Compliance Certificate. If
Borrower fails to deliver a Compliance Certificate by the date required pursuant
to Section 9.1.(J)(ii) hereof, the Applicable Margin shall be conclusively
presumed to equal to the highest applicable LIBOR margin specified in the
pricing table set forth above until the date of delivery of such Compliance
Certificate."

(b) "Dated Assets - as defined in Section 2.7 of the Agreement."

(c) "Dated Liabilities - as defined in Section 2.7 of the Agreement."

(d) "Discount - Discount Fence Center, Inc., a Maryland corporation and a wholly
owned Subsidiary of Security."

(e) "MMI - MMI Products, Inc., a Delaware corporation."

(f) "Original Borrower Obligations - as defined in Section 2.9 of the
Agreement."

(g) "Security - Security Fence Supply Co., Inc., a Maryland corporation and a
wholly owned Subsidiary of MMI."

2.03 Addition of new Section 1.4 to the Loan Agreement. The Loan Agreement is
hereby amended by adding a new Section 1.4 thereto, which shall read in its
entirety as follows:

"1.4 The Term 'Borrower' or 'Borrowers'. All references to 'Borrower' or
'Borrowers' herein shall refer to and include each of MMI and Security
separately and all representations contained herein shall be deemed to be
separately made by each of them, and each of the covenants, agreements and
obligations set forth herein shall be deemed to be the joint and several
covenants, agreements and obligations of them. Any notice, request, consent,
report or other information or agreement delivered to Collateral Agent and/or
Lender by any Borrower shall be deemed to be ratified by, consented to and also
delivered by the other Borrower. Each Borrower recognizes and agrees that each
covenant and agreement of 'Borrower' or 'Borrowers' under this Agreement and the
other Loan Documents shall create a joint and several obligation of the
Borrowers, which may be enforced against Borrowers, jointly, or against each
Borrower separately. Without limiting the terms of this Agreement and the other
Loan Documents, security interests granted under this Agreement and other Loan
Documents in properties, interests, assets and collateral shall extend to the
properties, interests, assets and collateral of each Borrower. Similarly, the
term 'Obligations' shall include, without limitation, all obligations,
liabilities and indebtedness of such corporations, or any one of them, to
Collateral Agent and/or Lender, whether such obligations, liabilities and
indebtedness shall be joint, several, joint and several or individual."

2.04 Addition of new Sections 2.7, 2.8 and 2.9 to the Loan Agreement. The Loan
Agreement is hereby amended by adding a new Section 2.7, 2.8 and 2.9 thereto,
which shall read in their entirety as follows:

"2.7 Joint and Several Liability; Rights of Contribution.

(A) Each Borrower states and acknowledges that: (i) pursuant to this Agreement,
Borrowers desire to utilize their borrowing potential on a consolidated basis to
the same extent possible if they were merged into a single corporate entity and
that this Agreement reflects the establishment of credit facilities which would
not otherwise be available to such Borrower if each Borrower were not jointly
and severally liable for payment of all of the Obligations; (ii) it has
determined that it will benefit specifically and materially from the advances of
credit contemplated by this Agreement; (iii) it is both a condition precedent to
the obligations of Collateral Agent and Lenders hereunder and a desire of the
Borrowers that each Borrower execute and deliver to Collateral Agent and Lenders
this Agreement; and (iv) Borrowers have requested and bargained for the
structure and terms of and security for the advances contemplated by this
Agreement.

(B) Each Borrower hereby irrevocably and unconditionally: (i) agrees that it is
jointly and severally liable to Collateral Agent and Lenders for the full and
prompt payment of the Obligations and the performance by each Borrower of its
obligations hereunder in accordance with the terms hereof; (ii) agrees to fully
and promptly perform all of its obligations hereunder with respect to each
advance of credit hereunder as if such advance had been made directly to it; and
(iii) agrees as a primary obligation to indemnify Collateral Agent and/or any
Lender on demand for and against any loss incurred by Collateral Agent and/or
any Lender as a result of any of the obligations of any one or more of the
Borrowers being or becoming void, voidable, unenforceable or ineffective for any
reason whatsoever, whether or not known to Collateral Agent and/or any Lender or
any Person, the amount of such loss being the amount which Collateral Agent
and/or any Lender would otherwise have been entitled to recover from any one or
more of the Borrowers.

(C) It is the intent of each Borrower that the indebtedness, obligations and
liability hereunder of no one of them be subject to challenge on any basis,
including, without limitation, pursuant to any applicable fraudulent conveyance
or fraudulent transfer laws. Accordingly, as of the date hereof, the liability
of each Borrower under this Section 2.7, together with all of its other
liabilities to all Persons as of the date hereof and as of any other date on
which a transfer or conveyance is deemed to occur by virtue of this Agreement,
calculated in amount sufficient to pay its probable net liabilities on its
existing Indebtedness as the same become absolute and matured ("Dated
Liabilities") is, and is to be, less than the amount of the aggregate of a fair
valuation of its property as of such corresponding date ("Dated Assets"). To
this end, each Borrower under this Section 2.7, (i) grants to and recognizes in
each other Borrower, ratably, rights of subrogation and contribution in the
amount, if any, by which the Dated Assets of such Borrower, but for the
aggregate of subrogation and contribution in its favor recognized herein, would
exceed the Dated Liabilities of such Borrower or, as the case may be, (ii)
acknowledges receipt of and recognizes its right to subrogation and contribution
ratably from each of the other Borrowers in the amount, if any, by which the
Dated Liabilities of such Borrower, but for the aggregate of subrogation and
contribution in its favor recognized herein, would exceed the Dated Assets of
such Borrower under this Section 2.7. In recognizing the value of the Dated
Assets and the Dated Liabilities, it is understood that Borrowers will
recognize, to at least the same extent of their aggregate recognition of
liabilities hereunder, their rights to subrogation and contribution hereunder.
It is a material objective of this Section 2.7 that each Borrower recognizes
rights to subrogation and contribution rather than be deemed to be insolvent (or
in contemplation thereof) by reason of an arbitrary interpretation of its joint
and several obligations hereunder. In addition to and not in limitation of the
foregoing provisions of this Section 2.7, the Borrowers and Lenders hereby agree
and acknowledge that it is the intent of each Borrower and of Lenders that the
obligations of each Borrower hereunder be in all respects in compliance with,
and not be voidable pursuant to, applicable fraudulent conveyance and fraudulent
transfer laws.

2.8 Structure of Credit Facility. Each Borrower agrees and acknowledges that the
present structure of the credit facilities detailed in this Agreement is based
in part upon the financial and other information presently known to Lenders
regarding each Borrower, the corporate structure of Borrowers, and the present
financial condition of each Borrower. Each Borrower hereby agrees that Lenders
shall have the right, in its their sole credit judgment, to require that any or
all of the following changes be made to these credit facilities: (i) restrict
loans and advances between Borrowers, (ii) establish separate lockbox and
dominion accounts for each Borrower, and (iii) establish such other procedures
as shall be reasonably deemed by Collateral Agent and/or Lenders to be useful in
tracking where Loans are made under this Agreement and the source of payments
received by Collateral Agent for the benefit of Lenders on such Loans.

2.9 Original Borrower Obligations. Notwithstanding any other provision of the
Notes or this Agreement to the contrary, it is hereby agreed that Security is
not assuming payment of the unpaid principal balance of the Obligations which
was incurred by MMI prior to October __, 1998 pursuant to the Loan Documents
(the "Original Borrower Obligations"). However the parties hereto agree and
acknowledge that the preceding sentence shall not (A) limit any contingent
liability of Security for payment of any of the Original Borrower Obligations
which arises pursuant to the Guaranty Agreement executed on October __, 1998 by
Security, or (B) limit the Liens in favor of Lender granted by Security against
the assets of Security as a result of Security becoming an additional named
"Borrower", which Liens shall secure payment of all Obligations arising in
connection with this Agreement, whether currently existing or hereafter arising.
For purposes of determining on or after the date hereof which Obligations
outstanding constitute Original Borrower Obligations, all payments received by
Lender from MMI on account of the Obligations shall be deemed to be applied
first in payment of the Original Borrower Obligations until such time as the
Original Borrower Obligations shall have been reduced to zero, and thereafter to
the other Obligations as hereinafter set forth."

2.05 Amendment to Section 3.1(A)(i)(b) of the Loan Agreement. Section
3.1(A)(i)(b) is hereby deleted in its entirety and the following is inserted in
lieu thereof:

"(b) a rate per annum equal to the Eurodollar Base Rate plus the Applicable
Margin then in effect for the Eurodollar Interest Period applicable thereto,
and"

2.06 Amendment to Section 8.1(A) of the Loan Agreement. Section 8.1(A) of the
Loan Agreement is hereby deleted in its entirety and the following is inserted
in lieu thereof:

"(A) Organization and Qualification. MMI is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware.
Security is a corporation duly organized, validly existing and in good standing
under the laws of the State of Maryland. Borrower has duly qualified and is
authorized to do business and is in good standing as a foreign corporation in
all states and jurisdictions where the character of its Properties or the nature
of its activities make such qualification necessary and where the failure to be
so qualified could reasonably be expected to cause a Material Adverse Effect;
and has not been known as or used in any corporate, fictitious or trade names in
the past seven (7) years except as disclosed on Exhibit E attached hereto and
made a part hereof."

2.07 Amendment to Section 8.1(H) of the Loan Agreement. Section 8.1(H) of the
Loan Agreement is hereby amended by adding a new last sentence thereto which
shall read in its entirety as follows:

"Discount is not engaged in any business activities and does not own or possess
any Property."

2.08 Amendment to Section 8.1(P) of the Loan Agreement. The first sentence of
Section 8.1(P) of the Loan Agreement is hereby deleted in its entirety and the
following is inserted in lieu thereof:

"MMI's federal tax identification number is 74-1622891, and Security's federal
tax identification number is 52-1149248."

2.09 Amendment to Section 9.1(J)(ii) of the Loan Agreement. Section 9.1(J)(ii)
of the Loan Agreement is hereby deleted in its entirety and the following is
inserted in lieu thereof:

"(ii) as soon as possible, but not later than (a) thirty (30) days after the end
of each month hereafter that is not the last month of any fiscal quarter of
Borrower and (b) forty-five (45) days after the end of each month hereafter that
is the last month of any fiscal quarter of Borrower, unaudited interim
consolidated financial statements of Borrower and its Subsidiaries as of the end
of such month and of the portion of Borrower's fiscal year then elapsed, on a
Consolidated basis, certified by the principal financial officer of Borrower as
prepared in accordance with GAAP and fairly presenting the consolidated
financial position and results of operations of Borrower and its Subsidiaries
for such month and period subject only to changes from audit and year-end
adjustments and except that such statements need not contain notes;"

2.10 Amendment to Section 11.1(I) of the Loan Agreement. Section 11.1(I) of the
Loan Agreement is hereby deleted in its entirety and the following is inserted
in lieu thereof:

"(I) Change of Ownership. (i) Parent shall cease to own and control,
beneficially and of record, all of the issued and outstanding capital stock of
MMI, or (ii) MMI shall cease to own and control, beneficially and of record, all
of the issued and outstanding capital stock of Security."

2.11 Amendment to Section 13.10 of the Loan Agreement. Section 13.10 of the Loan
Agreement is hereby deleted in its entirety and the following is inserted in
lieu thereof:

"13.10. Notice. Except as otherwise expressly provided herein, all notices,
requests and demands to or upon a party hereto shall be in writing, and shall be
deemed to have been validly served, given or delivered (A) if sent by certified
or registered mail against receipt, three (3) Business Days after deposit in the
mail, postage prepaid, or, if earlier, when delivered against receipt, (B) if
sent by telegraphic notice, when delivered to the telegraph company, or (C) if
sent by any other method, upon actual delivery, in each case addressed as
follows:

 

If to Collateral Agent: Fleet Capital Corporation

2711 North Haskell

Suite 2100, LB 21

Dallas, Texas 75204

Attention: Loan Administration Manager

 

w/ a courtesy copy to: Patton Boggs LLP

2200 Ross Avenue, Suite 900

Dallas, Texas 75201

Attention: R. Jeffrey Cole

 

If to Borrower: MMI Products, Inc.

Security Fence Supply Co., Inc.

515 W. Greens Road, Suite 710

Houston, Texas 77067

Attention: President

 

w/a courtesy copy to: Weil, Gotshal & Manges LLP

100 Crescent Court, Suite 1300

Dallas, Texas 75201-6950

Attention: Michael A. Saslaw, Esq.

 

If to Lenders: Fleet Capital Corporation

2711 North Haskell

Suite 2100, LB 21

Dallas, Texas 75204

Attention: Loan Administration Manager

 

Transamerica Business Credit Corporation

8750 West Bryn Mawr Avenue, Suite 720

Chicago, Illinois 60631

Attention: David A. Sheetz

 

 

or to such other address as each party may designate for itself by like notice
given in accordance with this Section 13.10; provided, however, that any notice,
request or demand to or upon Collateral Agent pursuant to Section 2.4 and
Section 3.4 shall not be effective until received by Collateral Agent."

2.12 Amendment to Exhibit D to Loan Agreement. Effective upon satisfaction of
the conditions set forth in Article III of this Amendment, Exhibit D to the Loan
Agreement (Borrower's Business Locations) is hereby deleted in its entirety and
replaced with the Exhibit D attached hereto as Annex A.

2.13 Amendment to Exhibit E to Loan Agreement. Effective upon satisfaction of
the conditions set forth in Article III of this Amendment, Exhibit E to the Loan
Agreement (Corporate Names) is hereby deleted in its entirety and replaced with
the Exhibit E attached hereto as Annex B.

2.14 Amendment to Exhibit F to Loan Agreement. Effective upon satisfaction of
the conditions set forth in Article III of this Amendment, Exhibit F to the Loan
Agreement (Patents, Trademarks, Copyrights and Licenses) is hereby deleted in
its entirety and replaced with the Exhibit F attached hereto as Annex C.

2.15 Amendment to Exhibit G to Loan Agreement. Effective upon satisfaction of
the conditions set forth in Article III of this Amendment, Exhibit G to the Loan
Agreement (Capital Structure) is hereby deleted in its entirety and replaced
with the Exhibit G attached hereto as Annex D.

2.16 Amendment to Exhibit I to Loan Agreement. Effective upon satisfaction of
the conditions set forth on Article III of this Amendment, Exhibit I to the Loan
Agreement (Litigation) is hereby deleted in its entirety and replaced with the
Exhibit I attached hereto as Annex E.

2.17 Amendment to Exhibit J to Loan Agreement. Effective upon satisfaction of
the conditions set forth in Article III of this Amendment, Exhibit J to the Loan
Agreement (Pension Plans) is hereby deleted in its entirety and replaced with
the Exhibit J attached hereto as Annex F.

2.18 Amendment to Exhibit K to Loan Agreement. Effective upon satisfaction of
the conditions set forth in Article III of this Amendment, Exhibit K to the Loan
Agreement (Labor Contracts) is hereby deleted in its entirety and replaced with
the Exhibit K attached hereto as Annex G.

2.19 Amendment to Exhibit L to Loan Agreement. Effective upon satisfaction of
the conditions set forth in Article III of this Amendment, Exhibit L to the Loan
Agreement (Capital Leases) is hereby deleted in its entirety and replaced with
the Exhibit L attached hereto as Annex H.

2.20 Amendment to Exhibit M to Loan Agreement. Effective upon satisfaction of
the conditions set forth in Article III of this Amendment, Exhibit M to the Loan
Agreement (Operating Leases) is hereby deleted in its entirety and replaced with
the Exhibit M attached hereto as Annex I.

2.21 Amendment to Exhibit N to Loan Agreement. Effective upon satisfaction of
the conditions set forth in Article III of this Amendment, Exhibit N to the Loan
Agreement (Permitted Liens) is hereby deleted in its entirety and replaced with
the Exhibit N attached hereto as Annex J.

2.22 Amendment to Exhibit P to Loan Agreement. Effective upon satisfaction of
the conditions set forth in Article III of this Amendment, Exhibit P to the Loan
Agreement (Property Subject to Landlord or Warehouseman Agreements) is hereby
deleted in its entirety and replaced with the Exhibit P attached hereto as Annex
K.

ARTICLE III

Conditions Precedent

3.01 Conditions to Effectiveness. The effectiveness of this Amendment is subject
to the satisfaction of the following conditions precedent, unless specifically
waived in writing by Lenders:

(a) Collateral Agent shall have received on behalf of the Lenders;

(i) this Amendment, duly executed by Borrower;

(ii) a consent, ratification and release executed by Parent, in form and
substance satisfactory to Lenders; and

(iii) such additional documents, instruments and information as Collateral
Agent, Lenders or their legal counsel may reasonably request.

(b) The representations and warranties contained herein and in the Loan
Agreement and the Other Agreements, as each is amended hereby, shall be true and
correct as of the date hereof, as if made on the date hereof,

(c) No Default or Event of Default shall have occurred and be continuing, unless
such Event of Default has been specifically waived in writing by Lenders; and

(d) All corporate proceedings taken in connection with the transactions
contemplated by this Amendment and all documents, instruments and other legal
matters incident thereto shall be satisfactory to Collateral Agent, Lenders and
their legal counsel.

ARTICLE IV

Grant of Security Interest by Security

4.01 In accordance with Section 4.1 of the Loan Agreement, to secure the prompt
payment and performance to Lenders of the Obligations, Security hereby grants to
Collateral Agent, for the benefit of Lenders, and ratifies and reaffirms its
earlier grant to Collateral Agent, for the benefit of Lenders, of, a continuing
security interest in and Lien upon all Property of Security, including all of
the following Property and interests in Property of Security, whether now owned
or existing or hereafter created, acquired or arising and wheresoever located:

(A) Accounts;

(B) Inventory;

(C) Equipment;

(D) General Intangibles;

(E) all investment property (as defined in Section 9.115 of the Code);

(F) all monies and other Property of any kind, now or at any time or times
hereafter, in the possession or under the control of Collateral Agent or any
Lender or a bailee of Collateral Agent or any Lender;

(G) all accessions to, substitutions for and all replacements, products and cash
and non-cash proceeds of (A), (B), (C), (D), (E) and (F) above, including,
without limitation, proceeds of and unearned premiums with respect to insurance
policies insuring any of the Collateral; and

(H) all books and records (including, without limitation, customer lists, credit
files, computer programs, print-outs, and other computer materials and records)
of Security pertaining to any of (A), (B), (C), (D), (E), (F) or (G) above.

By execution of this Amendment, Security agrees to become an additional named
"Borrower" for all purposes under the Loan Agreement (except as may be limited
by Section 2.9 of the Loan Agreement), including, without limitation, for
purposes of the grant of the Liens in favor of Collateral Agent for the benefit
of Lenders against the assets of Security, and for purposes of becoming subject
to the terms and conditions of Section 4 of the Loan Agreement.

ARTICLE V

Limited Waiver

5.01 Upon Borrower's compliance with the terms and conditions in Article III
hereof, Collateral Agent and Lenders hereby consent to the Stock Acquisition and
waive any Default or Event of Default that would otherwise arise under
Section 9.2 of the Loan Agreement solely by reason of (i) MMI's execution,
delivery and performance of the Stock Purchase Agreement, and (ii) MMI's
consummation of the Stock Acquisition. Except as otherwise specifically provided
for in this Amendment, nothing contained herein shall be construed as a waiver
by Collateral Agent or Lenders of any covenant or provision of the Loan
Agreement, the Other Agreements, this Amendment, or of any other contract or
instrument between Borrower, Collateral Agent and/or Lenders, and the failure of
Collateral Agent or Lenders at any time or times hereafter to require strict
performance by Borrower of any provision thereof shall not waive, affect or
diminish any right of Collateral Agent or Lenders to thereafter demand strict
compliance therewith. Collateral Agent and Lenders hereby reserve all rights
granted under the Loan Agreement, the Other Agreements, this Amendment and any
other contract or instrument between Borrower, Collateral Agent and Lenders.

ARTICLE VI

Ratifications, Representations and Warranties

6.01 Ratifications. The terms and provisions set forth in this Amendment shall
modify and supersede all inconsistent terms and provisions set forth in the Loan
Agreement and the Other Agreements, and, except as expressly modified and
superseded by this Amendment, the terms and provisions of the Loan Agreement and
the Other Agreements are ratified and confirmed and shall continue in full force
and effect. Borrower, Collateral Agent and Lenders agree that the Loan Agreement
and the Other Agreements, as amended hereby, shall continue to be legal, valid,
binding and enforceable in accordance with their respective terms.

6.02 Representations and Warranties. Each Borrower hereby represents and
warrants to Collateral Agent and Lenders that (a) the execution, delivery and
performance of this Amendment and any and all Other Agreements executed and/or
delivered in connection herewith have been authorized by all requisite corporate
action on the part of such Borrower and will not violate the
Certificate/Articles of Incorporation or Bylaws of such Borrower; (b) the
representations and warranties contained in the Loan Agreement, as amended
hereby, and any Other Agreement are true and correct on and as of the date
hereof and on and as of the date of execution hereof as though made on and as of
each such date; (c) no Default or Event of Default under the Loan Agreement, as
amended hereby, has occurred and is continuing, unless such Default or Event of
Default has been specifically waived in writing by Collateral Agent and Lenders;
(d) such Borrower is in full compliance with all covenants and agreements
contained in the Loan Agreement and the Other Agreements, as amended hereby; and
(e) MMI has not amended its Certificate Incorporation or its Bylaws since the
date of the Loan Agreement, except for a restatement of the Certificate of
Incorporation which merely restates and integrates, but does not further amend,
the Certificate of Incorporation.

ARTICLE VII

Miscellaneous Provisions

7.01 Survival of Representations and Warranties. All representations and
warranties made in the Loan Agreement or any Other Agreement, including, without
limitation, any document furnished in connection with this Amendment, shall
survive the execution and delivery of this Amendment and the Other Agreements,
and no investigation by Collateral Agent or Lenders or any closing shall affect
the representations and warranties or the right of Collateral Agent or Lenders
to rely upon them.

7.02 Reference to Loan Agreement. Each of the Loan Agreement and the Other
Agreements, and any and all other agreements, documents or instruments now or
hereafter executed and delivered pursuant to the terms hereof or pursuant to the
terms of the Loan Agreement, as amended hereby, are hereby amended so that any
reference in the Loan Agreement and such Other Agreements to the Loan Agreement
shall mean a reference to the Loan Agreement as amended hereby.

7.03 Expenses of Collateral Agent and Lenders. As provided in the Loan
Agreement, Borrower agrees to pay on demand all costs and expenses incurred by
Collateral Agent and Lenders in connection with the preparation, negotiation,
and execution of this Amendment and the Other Agreements executed pursuant
hereto and any and all amendments, modifications, and supplements thereto,
including, without limitation, the costs and fees of Collateral Agent's and
Lenders' legal counsel, and all costs and expenses incurred by Collateral Agent
and Lenders in connection with the enforcement or preservation of any rights
under the Loan Agreement, as amended hereby, or any Other Agreements, including,
without limitation, the costs and fees of Collateral Agent's and Lenders' legal
counsel.

7.04 Severability. Any provision of this Amendment held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Amendment and the effect thereof shall be confined to the
provision so held to be invalid or unenforceable.

7.05 Successors and Assigns. This Amendment is binding upon and shall inure to
the benefit of Collateral Agent, Lenders and Borrower and their respective
successors and assigns, except that Borrower may not assign or transfer any of
its rights or obligations hereunder without the prior written consent of
Collateral Agent.

7.06 Counterparts. This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts, each of which when so executed
shall be deemed to be an original, but all of which when taken together shall
constitute one and the same instrument.

7.07 Effect of Waiver. No consent or waiver, express or implied, by Collateral
Agent or Lenders to or for any breach of or deviation from any covenant or
condition by Borrower shall be deemed a consent to or waiver of any other breach
of the same or any other covenant, condition or duty.

7.08 Headings. The headings, captions, and arrangements used in this Amendment
are for convenience only and shall not affect the interpretation of this
Amendment.

7.09 Applicable Law. THIS AMENDMENT AND ALL OTHER AGREEMENTS EXECUTED PURSUANT
HERETO SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE IN AND SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS.

7.10 Release. BORROWER HEREBY ACKNOWLEDGES THAT IT HAS NO DEFENSE, COUNTERCLAIM,
OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY KIND OR NATURE WHATSOEVER THAT
CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL, OR ANY PART OF ITS LIABILITY TO
REPAY THE "OBLIGATIONS" OR TO SEEK AFFIRMATIVE RELIEF OR DAMAGES OF ANY KIND OR
NATURE FROM COLLATERAL AGENT OR LENDERS. BORROWER HEREBY VOLUNTARILY AND
KNOWINGLY RELEASES AND FOREVER DISCHARGES COLLATERAL AGENT AND LENDERS, THEIR
PREDECESSORS, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, SUCCESSORS AND ASSIGNS,
FROM ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS,
EXPENSES, AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR
UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT
LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS
AMENDMENT IS EXECUTED, WHICH THE BORROWER MAY NOW OR HEREAFTER HAVE AGAINST
COLLATERAL AGENT AND/OR LENDERS, THEIR PREDECESSORS, OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS, SUCCESSORS AND ASSIGNS, IF ANY, AND IRRESPECTIVE OF WHETHER
ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR
OTHERWISE, AND ARISING FROM ANY "LOANS", INCLUDING, WITHOUT LIMITATION, ANY
CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST
IN EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE OF ANY RIGHTS AND
REMEDIES UNDER THE LOAN AGREEMENT OR OTHER AGREEMENTS, AND NEGOTIATION FOR AND
EXECUTION OF THIS AMENDMENT.

7.11 Final Agreement. THE LOAN AGREEMENT AND THE OTHER AGREEMENTS, EACH AS
AMENDED HEREBY, REPRESENT THE ENTIRE EXPRESSION OF THE PARTIES WITH RESPECT TO
THE SUBJECT MATTER HEREOF ON THE DATE THIS AMENDMENT IS EXECUTED. THE LOAN
AGREEMENT AND THE OTHER AGREEMENTS, AS AMENDED HEREBY, MAY NOT BE CONTRADICTED
BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. NO
MODIFICATION, RESCISSION, WAIVER, RELEASE OR AMENDMENT OF ANY PROVISION OF THIS
AMENDMENT SHALL BE MADE, EXCEPT BY A WRITTEN AGREEMENT SIGNED BY BORROWER AND
MAJORITY LENDERS.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

IN WITNESS WHEREOF, this Amendment has been executed on the date first
above-written, to be effective upon satisfaction of the conditions set forth
herein.

 

 

"BORROWERS"

 

MMI PRODUCTS, INC.

 

 

 

By: /s/ Robert N. Tenczar

 

Robert N. Tenczar,

 

Chief Financial Officer

 

SECURITY FENCE SUPPLY CO., INC.

 

 

 

By: /s/ Henry F. Long

 

Henry F. Long, III,

 

President

 

 

 

"LENDERS"

 

FLEET CAPITAL CORPORATION

 

 

 

By:

 

Joy L. Bartholomew,

 

Senior Vice President

 

 

 

TRANSAMERICA BUSINESS CREDIT CORPORATION

 

 

 

By:

 

Name:

 

Title:

 

 

 

 

 

"COLLATERAL AGENT"

 

FLEET CAPITAL CORPORATION

 

 

 

By:

 

Joy L. Bartholomew,

 

Senior Vice President

 

 

CONSENT, RATIFICATION AND RELEASE

The undersigned, hereby consents to the terms of the within and foregoing
Amendment, confirms and ratifies the terms of its guaranty agreement, and
acknowledges that its guaranty agreement is in full force and effect, that it
has no defense, counterclaim, set-off or any other claim to diminish its
liability under such document, that its consent is not required to the
effectiveness of the within and foregoing document, and that no consent by it is
required for the effectiveness of any future amendment, modification,
forbearance or other action with respect to the Loans, the Collateral, or any of
the Other Agreements. THE UNDERSIGNED HEREBY VOLUNTARILY AND KNOWINGLY RELEASES
AND FOREVER DISCHARGES COLLATERAL AGENT AND LENDERS. THEIR PREDECESSORS,
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, SUCCESSORS AND ASSIGNS, FROM ALL
POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES,
AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED,
SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT LAW OR IN
EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS AMENDMENT IS
EXECUTED, WHICH THE UNDERSIGNED MAY NOW OR HEREAFTER HAVE AGAINST COLLATERAL
AGENT OR LENDERS, THEIR PREDECESSORS, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS,
SUCCESSORS AND ASSIGNS, IF ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS
ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, AND
ARISING FROM ANY "LOANS". INCLUDING, WITHOUT LIMITATION, ANY CONTRACTING FOR,
CHARGING, TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST IN EXCESS OF THE
HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE OF ANY RIGHTS AND REMEDIES UNDER
THE LOAN AGREEMENT OR OTHER AGREEMENTS, AND NEGOTIATION FOR AND EXECUTION OF
THIS AMENDMENT.

 

"GUARANTOR"

 

MERCHANTS METALS HOLDING COMPANY

 

By: /s/ Robert N. Tenczar

 

Name: Robert N. Tenczar

 

Title: Vice President - Finance